FILED
                           NOT FOR PUBLICATION
                                                                               DEC 9 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 21-10078

              Plaintiff-Appellee,                D.C. No.
                                                 2:05-cr-00090-MCE-1
 v.

HUGO LOUIS RAMIREZ,                              MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                          Submitted December 7, 2021**
                            San Francisco, California

Before: GRABER and COLLINS, Circuit Judges, and CHOE-GROVES,*** Judge.

      Hugo Ramirez appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We review for abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
discretion, United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and affirm.

          The district court assumed that Ramirez’ medical conditions, in combination

with the threat of COVID-19, were sufficient to qualify him for consideration for

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). But, after considering the 18

U.S.C. § 3553(a) factors and the danger that Ramirez would pose to the community

if released, the court denied compassionate release.

          Ramirez contends that the district court gave insufficient consideration to his

medical conditions and vulnerability to COVID-19 and gave excessive weight to

the government’s contentions regarding his danger to the community. We

disagree. The weight to give the various § 3553(a) factors is for the district court

to determine, United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.

2009), and it did not abuse its discretion in denying relief. See United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (recognizing that a district court

abuses its discretion only if its decision applies the wrong legal rule or is illogical,

implausible, or without support in the record). Moreover, contrary to Ramirez’

remaining arguments, the court did not rely on any improper consideration to deny

relief.

          AFFIRMED.




                                              2